Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.167 Filed 01/04/21 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

               Plaintiff,                          Case No. 20-cr-20058

                   v.                         UNITED STATES DISTRICT COURT
                                                JUDGE GERSHWIN A. DRAIN
      ALI KAREEM AL-HISNAWI,

              Defendant.
                            /
             OPINION AND ORDER DENYING DEFENDANT’S
                      MOTION TO DISMISS [32]

                                I. INTRODUCTION

      On February 5, 2020, Defendant Ali Kareem Al-Hisnawi (“Defendant”) was

charged in an indictment with one count of Threatening a Federal Official, in

violation of 18 U.S.C. § 115(a)(1)(B), and one count of Retaliating Against a

Witness, in violation of 18 U.S.C. § 1513(b)(2). ECF No. 8. Presently before the

Court is Defendant’s Motion to Dismiss. ECF No. 32. The Government timely filed

a Response. ECF No. 36. Defendant did not file a Reply. Upon review of the

parties’ submissions, the Court concludes that oral argument will not aid in the

disposition of this matter. Accordingly, the Court will resolve Defendant’s Motion

on the briefs. See E.D. Mich. L.R. 7.1(f)(2). For the reasons that follow, the Court

will DENY Defendant’s Motion to Strike [#32].



                                        -1-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.168 Filed 01/04/21 Page 2 of 13




                                 II. BACKGROUND

      The instant action stems from an incident on or about December 20, 2019,

when Defendant allegedly threatened Joseph Camaj, a Deportation Officer

employed by the U.S. Department of Homeland Security, Immigration and Customs

Enforcement (ICE) and Enforcement and Removal Operations (ERO). On that date,

Defendant was released by the Detroit Police Department and transferred into ICE

custody. He was subsequently transported to the U.S. Marshals Service (USMS)

due to a federal arrest warrant that was issued for an alleged violation of his terms

of supervised release. ECF No. 1, PageID.4. Defendant purportedly threatened to

assault and kill Deportation Officer Camaj while awaiting his transfer to USMS and

while detained within an ICE detention vehicle. Id.

      In a separate criminal matter in October 2014, Defendant entered a guilty plea

for his role in a drug conspiracy. United States v. Ali Al-Hisnawi (D-5), 13-cr-20564.

A number of Defendant’s co-defendants were convicted of crimes related to the drug

conspiracy following a jury trial. ECF No. 36, PageID.134. Ali Bazzi testified at

the jury trial regarding the defendants’ conspiracy. Id.

      In 2014, Officer Camaj was responsible for supervising Defendant as his

separate immigration case proceeded through the court system. Id. On March 28,

2014, Defendant was ordered removed from the United States by an immigration

judge, but he remained incarcerated in the United States to serve his federal sentence


                                         -2-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.169 Filed 01/04/21 Page 3 of 13




for the aforementioned drug conspiracy offense. Id. Upon completing his sentence,

Defendant was monitored with a GPS tether and began attending in-person meetings

with Officer Camaj. Id.

      On July 12, 2019, Officer Camaj informed Defendant that he was scheduled

to report to Detroit Metro Airport for his departure from the United States. ECF No.

32, PageID.108. On July 15, 2019, one day prior to his scheduled departure,

Defendant absconded from ICE supervision when he cut his tether and failed to

report as instructed. Id. On December 19, 2019, after posting a video on Facebook

several months later, where Defendant allegedly made “repeated threats toward the

life of Ali Bazzi,” Defendant was arrested by the Detroit Police Department. ECF

No. 36, PageID.135.

      On January 22, 2020, a criminal complaint was filed in the present matter,

charging Defendant with Threating a Federal Official, in violation of 18 U.S.C. §

115(a)(1)(B). ECF No. 1. Defendant made his initial appearance before Magistrate

Judge Elizabeth Stafford the following day. The Federal Community Defender

Office was appointed to represent Defendant. ECF No. 17, PageID.49; see also ECF

No. 2 (minute entry denoting defense attorney Todd Shanker’s appearance on the

record). Defendant consented to detention. ECF No. 5.

      On February 5, 2020, a federal grand jury indicted Defendant in a two-count

indictment. ECF No. 8. Defendant was arraigned on the indictment the following


                                        -3-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.170 Filed 01/04/21 Page 4 of 13




day. ECF Nos. 10, 11. On May 11, 2020, the Court issued an Opinion and Order

resolving the parties’ four motions. ECF No. 22. Specifically, the Court denied the

Government’s Motion to Strike (ECF No. 14); denied without prejudice Defendant’s

pro se Motion for Permanent Injunction and Restraining Order (ECF No. 7); granted

the Government’s Motion to Continue the Jury Trial and Find Excludable Delay

(ECF No. 16); and granted prior defense counsel’s Motion to Withdraw as Counsel

(ECF No. 17). One day after the Court’s Opinion and Order, defense counsel

Haralambos D. Mihas filed an appearance. ECF No. 23. He continues to represent

Defendant in this matter.

      Defendant now moves the Court to dismiss Counts One and Two in the

indictment. ECF No. 32. As to Count One, Defendant first argues that the alleged

statements about harming Officer Camaj are “clearly constitutionally protected.” Id.

at PageID.115. Moreover, he asserts that the indictment “lacks any factual allegation

that the charge of threatening a federal officer created a ‘clear and present danger.’”

Id. at PageID.116. As to Count Two, Defendant argues that there is no indication

that he made any affirmative threats or steps to act on the alleged threats before the

recorded statements against Bazzi, or afterward. Id. at PageID.117. Defendant also

emphasizes that his statements were under the influence of narcotics. Id.

      In its Response, the Government opposes Defendant’s requested relief for

both counts. ECF No. 36. The Government contends that Defendant’s request for


                                          -4-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.171 Filed 01/04/21 Page 5 of 13




the Court to apply the “clear and present danger” test is legally erroneous and

inconsistent with Sixth Circuit precedent.       Id. at PageID.133.      Moreover, the

Government argues that voluntary intoxication is an affirmative defense which is to

be resolved by a jury trial. Id.

                                   III. LEGAL STANDARD

      Motions to dismiss in a criminal action are governed by Rule 12 of the Federal

Rules of Criminal Procedure. Rule 12 provides that a defendant may bring a motion

challenging “a defect in the indictment or information, including” a claim that the

indictment or information fails to invoke the court's jurisdiction or to state an

offense. Fed. R. Crim. P. 12(b)(3)(B). An indictment is sufficient if it, first, contains

the elements of the offense charged and fairly informs a defendant of the charge

against which he must defend. United States v. Anderson, 605 F.3d 404, 411 (6th

Cir. 2010) (citing Hamling v. United States, 418 U.S. 87, 117 (1974)). Second, the

indictment is sufficient if it enables the defendant to plead an acquittal or conviction

in bar of future prosecutions for the same offense. Id. “An indictment as drafted is

presumed sufficient if it tracks statutory language, cites the elements of the crimes

charged, and provides approximate dates and times.” United States v. Chichy, 1 F.3d

1501, 1504 n. 3 (6th Cir. 1993).

      Given that Rule 12(b) limits pretrial motions only to those matters that can be

decided “without a trial on the merits,” Fed. R. Crim. P. 12(b)(1), “courts


                                           -5-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.172 Filed 01/04/21 Page 6 of 13




[considering] motions to dismiss do not evaluate the evidence upon which the

indictment is based.” United States v. Landham, 251 F.3d 1072, 1080 (6th Cir. 2001)

(citing Costello v. United States, 350 U.S. 359, 362–63 (1956)). A motion to dismiss

is limited to the four corners of the indictment and that the allegations in the

indictment are assumed to be true and viewed in the light most favorable to the

government. United States v. Scott, No. 10-20235, 2013 U.S. Dist. LEXIS 35579,

at *3 (E.D. Mich. Mar. 13, 2013) (citations omitted).

                                    IV. ANALYSIS

      Defendant seeks to dismiss both counts, violations of 18 U.S.C.

§ 115(a)(1)(B) [Count One] and 18 U.S.C. § 1513(b)(2) [Count Two], in the

indictment. The Court will address each count in turn.

      As an initial matter, the Court takes notice of Defendant’s argument that the

Supreme Court decision Brandenburg v. Ohio should apply to both charges in the

indictment. See ECF No. 32, PageID.109–10. In Brandenburg, the Court explained

that “the constitutional guarantees of free speech and free press do not permit a State

to forbid or proscribe advocacy of the use of force or of law violation except where

such advocacy is directed to inciting or producing imminent lawless action and is

likely to incite or produce such action.” 395 U.S. 444, 447 (1969) (footnote omitted).

While it is true that the First Amendment affords protection to actual speech, the

Government is correct to denote that the protections afforded are not absolute. ECF


                                          -6-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.173 Filed 01/04/21 Page 7 of 13




No. 36, PageID.137 (citing Virginia v. Black, 538 U.S. 343, 358 (2003)). Indeed,

the First Amendment “permits a State to ban a ‘true threat.’” Black, 538 U.S. at 359.

“True threats” include statements where “the speaker means to communicate a

serious expression of an intent to commit an act of unlawful violence to a particular

individual or group of individuals.” Id. (citation omitted). The Supreme Court has

made clear that “[t]he speaker need not actually intend to carry out the threat. Rather,

a prohibition on true threats protects individuals from the fear of violence and from

the disruption that fear engenders.” Id. at 359–60 (internal quotation marks and

alterations and citation omitted).

      Here, the indictment concerns Defendant’s allegedly “true threats” against

Officer Camaj and Bazzi. As to Count One, the indictment asserts that Defendant

“did threaten to murder Joseph Camaj … with intent to retaliate against Joseph

Camaj on account of the performance of his official duties, in violation of Title 18,

United States Code, Section 115.” ECF No. 8, PageID.15. As to Count Two, the

indictment states that Defendant “did knowingly engage in conduct which threatened

to cause bodily injury to Ali R. Bazzi, with the intent to retaliate against Ali R. Bazzi

for testimony given by Ali R. Bazzi as a witness in an official proceeding, in

violation of Title 18, United States Code, Section 1513(b)(2).” Id. at PageID.16.

Accordingly, the Court agrees with the Government that the indictment includes




                                           -7-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.174 Filed 01/04/21 Page 8 of 13




“true threats” which do not conflict with the First Amendment’s constitutional

protections.

      A. Count One: 18 U.S.C. § 115(a)(1)(B)

      As stated above, Count One of the indictment states that Defendant threatened

to murder Officer Camaj, a federal officer, with intent to retaliate against Officer

Camaj on account of his official duties. ECF No. 8, PageID.15. In his present

Motion, Defendant argues that the indictment “fails to articulate facts sufficient to

support the charges that [his comments] were an imminent threat, or that the intent

element of the charge is supported by the allegations[.]” ECF No. 32, PageID.116.

He explains that his threats were “nothing more than wishful thinking.”             Id.

Defendant also asserts that his threats were “random, idle ramblings, similar to the

rest of the words he spewed out while locked up in the back of an ICE vehicle.” Id.

at PageID.114.

      Title 18 U.S.C. § 115(a)(1)(B) prohibits anyone from “threaten[ing] to assault,

kidnap, or murder, a United States official, a United States judge, a Federal law

enforcement officer, or an official whose killing would be a crime under such

section, with intent to impede, intimidate, or interfere with such official, judge, or

law enforcement officer while engaged in the performance of official duties, or with

intent to retaliate against such official, judge, or law enforcement officer on account

of the performance of official duties.” 18 U.S.C. § 115(a)(1)(B). The statute thus


                                          -8-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.175 Filed 01/04/21 Page 9 of 13




requires the government to prove not only that “the defendant threatened certain

action against a government official,” but also that the defendant “made such a threat

for the specific purpose of interfering with the performance of official duties or of

retaliating for the performance of such duties.” United States v. Cope, 283 F. App’x

384, 387 (6th Cir. 2008) (citing United States v. Veach, 455 F.3d 628, 633 (6th Cir.

2006)). The following elements are required to prove a violation under this section:

(1) the defendant threatened to assault, kidnap, or murder a federal official; (2) with

the intent to retaliate against such official on account of the performance of official

duties; and (3) a reasonable person would foresee that the threat would be interpreted

by those to whom it was communicated as a serious expression of intent to harm the

official. Id.

       The parties do not dispute that this statute contains a specific intent element.

Indeed, § 115(a)(1)(B) requires that the defendant made the threat “for the specific

purpose of interfering with the performance of official duties or of retaliating for the

performance of such duties.” Veach, 455 F.3d at 633. The Sixth Circuit has

explained, “[b]oth the actual language of the statute itself and our allusions to the

requirements for conviction under that provision lead to the inescapable conclusion

that 18 U.S.C. § 115(a)(1)(B) contains a specific intent element that must be proven

by the government beyond a reasonable doubt.” Id. The parties instead contest




                                          -9-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.176 Filed 01/04/21 Page 10 of 13




 whether Defendant must have “a specific intent to act on his words.” ECF No. 32,

 PageID.114; ECF No. 36, PageID.140.

       Upon review of the parties’ briefs, as well as the statute and Sixth Circuit

 precedent, the Court agrees with the Government that it does not need to prove that

 Defendant acted with “specific intent to act on his words.” Section 115(a)(1)(B)

 “prohibits threats against federal officials either “with intent to impede, intimidate,

 or interfere with such official, judge, or law enforcement officer while engaged in

 the performance of official duties, or with intent to retaliate against such official,

 judge, or law enforcement officer on account of the performance of official duties.”

 Cope, 283 F. App’x at 388 (citing 18 U.S.C. § 115(a)(1)(B)) (emphases in original).

 In Cope, the Sixth Circuit concluded that the district court’s instructions to the jury

 that the defendant could be found guilty if the government proved that defendant

 “intended the threat as an act of retaliation against the officer on account of the

 performance of official duties” was consistent with the terms of the statute. Id. The

 court explained that the district court correctly “instructed the jury to find [the

 defendant] guilty only if he manifested the requisite intent under one of these

 alternative methods of proof—here because [the defendant] ‘intended the threat as

 an act of retaliation.’” Id. (emphasis added). Moreover, in United States v. Veach,

 which Defendant points to in his Motion, the Sixth Circuit cited to several cases for

 the proposition that the specific intent requirement in 18 U.S.C. § 115(a)(1)(B) refers


                                          -10-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.177 Filed 01/04/21 Page 11 of 13




 to the defendant’s intent to use a threat as a means to interfere with the performance

 of an official’s duties or as an act of retaliation. 455 F.3d at 633 (collecting cases).

        Accordingly, the Court declines to adopt Defendant’s position that the statute

 requires Defendant to knowingly intend to violate the elements of 18 U.S.C. §

 115(a)(1)(B) or that he must have “specific intent to act on his words.” The threat

 itself, coupled with the intent to use the threat as an act of retaliation against an

 official, as set forth in the indictment, is all that is required for a violation of 18

 U.S.C. § 115(a)(1)(B). The Court will thus deny Defendant’s Motion as to Count

 One.

        B. Count Two: 18 U.S.C. § 1513(b)(2)

        Defendant also argues that the Government is unable to provide evidence that

 he intended to violate 18 U.S.C. § 1513(b)(2). ECF No. 32, PageID.116. Similar to

 its argument as to Count One, the Government does not dispute that this statute

 contains a specific intent element. ECF No. 36, PageID.141. The Government

 instead contests Defendant’s argument that the Court should dismiss the indictment

 in light of the fact that he was intoxicated at the time of the alleged offense. Id. at

 PageID.141–42.

        The Court takes notice of Defendant’s argument that “not only was [he]

 influenced by cannabis at the time of the recorded statements in question, he was

 also identified as bi-polar during the aforementioned drug conspiracy litigation.”


                                           -11-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.178 Filed 01/04/21 Page 12 of 13




 ECF No. 32, PageID.117. However, the Court declines to address the merits of

 Defendant’s argument at this juncture. Indeed, such affirmative defenses must be

 proven by Defendant at trial. The Sixth Circuit has determined that a defendant has

 the burden of proof for affirmative defenses. United States v. Payne, 962 F.2d 1228,

 1234 (6th Cir. 1992). The Court thus agrees with the Government that this issue

 should not be resolved at this juncture, as it is premature to raise such defenses in

 the present motion. See United States v. Darden, 353 F. Supp. 3d 697, 712 (M.D.

 Tenn. 2018).

       In sum, the indictment cites the particular statutes for the charged offenses

 and generally tracks the language of the two respective statutes. The indictment also

 includes the dates and location of the alleged illegal activity and the violative

 conduct.   The Court thus concludes that the indictment sufficiently informs

 Defendant of the specific offenses for which he is charged. Hamling v. United

 States, 418 U.S. 87, 117–18 (1974).

       Accordingly, the Court will deny Defendant’s Motion in its entirety.

                                   V. CONCLUSION

       For the reasons articulated above, Defendant’s Motion to Dismiss [#32] is

 DENIED.




                                         -12-
Case 2:20-cr-20058-GAD-RSW ECF No. 40, PageID.179 Filed 01/04/21 Page 13 of 13




      IT IS SO ORDERED.

 Dated:     January 4, 2021

                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                         CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record and on Ali Kareem Al-
                    Hisnawi, #339734, Livingston County Jail,
                  150 S. Highlander Way, Howell, MI 48843, on
                January 4, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                      -13-
